Citation Nr: 0908588	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO. 06-07 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disability, to include arthritis.

2. Entitlement to a disability rating in excess of 20 percent 
for arthritis, C-5 and C-6 with narrowing of C-5 interspace.

3. Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease, arthritis, T-9, T-10 with 
narrowing of interspace curvature, lumbosacral spine, and 
radiculitis of right lower extremity.

4. Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy, left lower extremity, associated 
with type II diabetes mellitus with impotence, early 
neuropathy, and nephropathy with bilateral cataracts.

5. Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy, right lower extremity, associated 
with type II diabetes mellitus with impotence, early 
neuropathy, and nephropathy with bilateral cataracts.

6. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from May 1955 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. Bilateral hip disability was not manifested during the 
Veteran's active duty service or for many years after 
separation from service, nor is bilateral hip disability 
otherwise related to such service.

2. The Veteran's service-connected arthritis, C-5 and C-6 
with narrowing of C-5 interspace, is manifested by pain on 
motion and limitation of flexion to no less than 30 degrees 
with no evidence of ankylosis.

3. The Veteran's service-connected degenerative disc disease, 
arthritis, T-9, T-10 with narrowing of interspace curvature, 
lumbosacral spine, and radiculitis of right lower extremity, 
is manifested by pain, arthritis, and limitation of motion, 
with no evidence of ankylosis of the entire thoracolumbar 
spine or incapacitating episodes (as defined by regulation) 
of at least 6 weeks in the last 12 months. 

4. The Veteran's left lower extremity peripheral neuropathy 
is manifested by only slight sensory and motor impairment 
with no evidence of more than mild paralysis.

5. The Veteran's right lower extremity peripheral neuropathy 
is manifested by only slight sensory and motor impairment 
with no evidence of more than mild paralysis

6. The Veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1. A bilateral hip disability was not incurred in or 
aggravated by the Veteran's active military service, nor may 
a bilateral hip disability, to include arthritis, be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3102, 3.159, 3.303, 3.307, 3.309 (2008).

2. The criteria for entitlement to a disability rating in 
excess of 20 percent for arthritis, C-5 and C-6, with 
narrowing of C-5 interspace, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2008).

3. The criteria for entitlement to a disability rating in 
excess of 40 percent for degenerative disc disease, 
arthritis, T-9, T-10, with narrowing of interspace curvature, 
lumbosacral spine, and radiculitis of right lower extremity, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2008).

4. The criteria for a rating in excess of 10 percent for the 
service-connected left lower extremity peripheral neuropathy 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.124a, Diagnostic Codes 8520, 8620 (2008).

5. The criteria for a rating in excess of 10 percent for the 
service-connected right lower extremity peripheral neuropathy 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.124a, Diagnostic Codes 8520, 8620 (2008).

6. The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In June 2005 and June 2008 letters, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate service connection and increased rating 
claims. The letters advised the Veteran of what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA. Moreover, the June 2008 
letter complied with the requirements articulated in the 
holding of Vazquez-Flores v. Peake.

The notice was not provided until after the rating decision 
on appeal was issued and the notice did not include 
information on the evidence necessary to establish an 
effective date in the event that entitlement to service 
connection or an increased rating was granted. However, the 
Veteran was not prejudiced from these errors because the RO 
readjudicated the Veteran's claim in the August 2008 
supplemental statement of the case after providing 
appropriate notice in the June 2008 letter. Additionally, in 
light of the denial of the service connection and increased 
ratings claims in this decision, the issue of establishing an 
effective date has been rendered moot. Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA errors.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claims. The 
record reflects that the facts pertinent to the claims have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analyses

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Even if there is no record of arthritis in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008). While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree. Id.

The Veteran has applied for service connection for a 
bilateral hip disability, to include arthritis. The Veteran 
argues that he has a current hip disability due to his 
parachute jumps in service. After careful review of the 
relevant evidence, the Board finds that preponderance of the 
evidence is against a finding that the Veteran has a hip 
disability that is etiologically related to service. 

The medical evidence, including the January 2008 VA 
examination report, shows that the Veteran has a current 
diagnosis of mild degenerative changes of both hips. The 
Veteran's service treatment records (STRs) include some 
complaints of right hip pain. The January 2008 VA examination 
report shows that the examiner thoroughly reviewed the 
Veteran's claims file and examined the Veteran before opining 
that the Veteran's current bilateral hip arthritis was less 
likely as not the result of his duties as a paratrooper 
during military service. The examiner explained that the 
Veteran's in-service physicals from 1960, 1974, and 1975 did 
not mention any hip complaints or injury and the physical 
examinations of the lower extremities were normal. (The Board 
notes that the negative 1975 medical examination was the 
Veteran's retirement examination.) The examiner noted that VA 
treatment records from 1979 mentioned some right hip pain, 
but only in relation to radicular type of pain or a bruised 
hip at the time. He also stated that notes from 1997 
mentioned hips, but one from 1997 mentioned just right hip 
pain with stress test (without further examination or 
assessment at that time). The examiner stated that it was not 
until 2003 that the diagnosis of degenerative joint disease 
of the hips was made; therefore, the evidence suggested that 
the hip problem did not develop until much later after 
military service. There are no contrary medical opinions. 

The Board has considered the Veteran's statements showing 
that he believes his current bilateral hip disability is the 
result of the physical stresses placed upon his body when 
participating in repeated parachute jumps. However, questions 
of diagnosis and etiology are within the province of trained 
medical professionals. Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994). As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Because the only competent medical opinion of record which 
addresses the etiology of the Veteran's current bilateral hip 
complaints weighs against the Veteran's claim, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim and entitlement to service connection for a 
bilateral hip disability is not warranted.

The Board has considered whether service connection could be 
granted under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309, but there is no evidence of bilateral hip 
arthritis until approximately 2003, many decades after 
service. The Board finds, therefore, that a preponderance of 
the evidence is against a finding of bilateral hip arthritis 
manifesting during the one-year presumptive period following 
discharge from active duty service. It follows that 
entitlement to service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309 is therefore not 
warranted.

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the Veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Cervical, Thoracic and Lumbar Spine Disabilities

VA promulgated regulations for the evaluation of disabilities 
of the spine, effective September 26, 2003. See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), codified, in pertinent part, at 38 
C.F.R. 4.71a, Diagnostic Codes 5237, 5242, 5243, effective 
September 26, 2003. The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms. As the Veteran 
filed his claim for an increased rating in 2004, the amended 
regulations are to be applied to this claim.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237. Degenerative 
arthritis of the spine is Code 5242. Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order. Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The pertinent facts relating to the Veteran's cervical spine 
disability include a March 2004 VA examination report which 
shows that the Veteran reported morning stiffness in the neck 
area and pain at C5 level with backward extension. He also 
reported occasional sudden shooting pain with movement. He 
reported no specific flare-ups. He denied using a neck brace 
or assistive device but did note significant limitation in 
walking (although this was limited by low back pain, not neck 
pain). He also reported significant cardiovascular disability 
which forced him to retire from being a carpenter in 1994. 

On physical examination, the Veteran walked slowly but 
steadily with normal posture. Range of motion of the cervical 
spine was to 45 degrees of flexion (active) and to 55 degrees 
of flexion (passive) with pain after 45 degrees; backward 
extension was to 40 degrees (active), and to 45 degrees 
passive, with pain after 40 degrees. Left lateral and right 
lateral flexion were to 30 degrees with pain at 30 degrees; 
left lateral and right lateral rotation were to 70 degrees, 
with pain at 70 degrees. There was no cervical spine 
deviation or muscle atrophy but some tenderness on palpation 
and some muscle spasm. Repetitive use showed no fatigue, 
incoordination or lack of endurance. The examiner noted that 
these findings showed additional loss of range of motion due 
to pain as follows: 10 degrees (from 55 to 45 degrees) in 
flexion and 5 degrees (from 45 to 40 degrees) in backward 
extension. The examiner noted that neurologic and physical 
examination of the upper extremities was normal and that 
there was no additional function loss beyond what was 
reflected in the examination report. The diagnosis was 
status-post cervical strain with some residual pain and 
limitation of motion with current x-ray findings of 
degenerative changes.

An August 2004 VA examination report shows that the Veteran 
reported almost constant pain in his neck with movement 
sometimes precipitating flare-ups. The Veteran denied using a 
neck brace. Use of a cane was noted but was associated with 
the Veteran's low back disability. The Veteran reported being 
able to do his activities of daily living but having to quit 
working in 1994 due to his cardiovascular and neck 
disabilities. On physical examination, there was tenderness 
on palpation. The report noted that the Veteran could: flex 
forward and "touch the shin of the chest" with pain; flex 
laterally to 80 degrees bilaterally but complained of pain at 
70 degrees; and could "flex laterally about 35 degrees" but 
complained of pain while doing so. The examiner noted the 
Veteran stopped at 35 degrees because of pain. The Veteran 
could extend his neck to 45 degrees, with complaints of pain 
with doing so. The examiner noted no change in limitation of 
range of motion with repetitive motion. The diagnosis was 
degenerative joint disease of the cervical spine.

A July 2005 VA examination report shows that the Veteran 
reported non-radiating pain in his neck with no associated 
neurological complaints. Cervical spine flexion was to 40 
degrees with 0 degrees of backward extension. Lateral flexion 
was to 10 degrees bilaterally. Rotation was to 30 degrees to 
the left and to 55 degrees to the right. The examiner noted 
that the Veteran stopped his range of motion movements when 
he began to experience pain. There was no fatigue, weakness 
or lack of endurance. Repetitive motion did not increase 
limitation of motion due to pain. The examiner stated that it 
would be mere speculation to attempt to estimate additional 
loss of range of motion with flare-up. There was no evidence 
of fixed deformity, spasm, weakness or tenderness. The 
diagnosis was arthritis of the cervical spine.

A June 2007 VA examination report shows that the Veteran 
(through his spouse) reported neck pain, left arm numbness, 
tingling and weakness. On physical examination, there was no 
ankylosis, muscle spasm, tenderness or guarding. Motor 
function appeared to be very slightly impaired. The Veteran 
had normal muscle tone and no atrophy. Sensory function was 
normal. Cervical spine range of motion was to 30 degrees of 
flexion, with pain at 30 degrees; to 15 degrees of extension, 
with pain at 15 degrees, lateral bending to the right to 22 
degrees, with pain at 22 degrees; lateral bending to the left 
to 15 degrees, with pain at 15 degrees; rotation to the right 
to 30 degrees with pain at 30 degrees; and rotation to the 
left to 40 degrees with pain at 40 degrees. With repetition 
of all of the cervical spine motions, there was no loss of 
motion secondary to pain, weakness, or lack of endurance. It 
was reported that the Veteran retired in 1995 due to 
cardiovascular disability (a heart attack). The diagnosis was 
cervical spine degenerative joint disease. The examiner 
commented that the residuals of the Veteran's stroke were 
very significant and that it made the examination 
problematic.

In summary, the relevant evidence pertaining to the Veteran's 
cervical spine disability shows that the Veteran's cervical 
spine flexion is limited by pain to, at most, 30 degrees. 
Therefore, the record does not show that the Veteran's 
cervical spine flexion is even close to being limited to 15 
or less degrees. Moreover, there is no evidence of cervical 
spine ankylosis. In fact, the June 2007 VA examination report 
specifically shows that the examiner made a finding of no 
ankylosis. Thus, the Board finds the Veteran's cervical spine 
disability is not manifested by symptoms which more closely 
approximate the criteria for a 30 percent disability rating. 
It follows that a disability rating in excess of 20 percent 
for the Veteran's service-connected cervical spine disability 
is not warranted.

The pertinent evidence with respect to the Veteran's 
thoracolumbar spine disability includes an August 2004 VA 
examination report which shows that the Veteran reported 
pretty much constant back pain. On physical examination, the 
Veteran's low back was normal in appearance with no 
paravertebral tenderness noted. There was no sacroiliac 
tenderness or sciatic notch tenderness either. The Veteran 
could bend backwards but he complained of pain at about 10 
degrees and stopped at about 15 degrees. He could bend 
laterally about 15 degrees before he complained of pain and 
he stopped at about 20 degrees bilaterally. He could bend 
forward. He started to get pain at about 10 degrees of 
forward flexion but could bend all the way to 75 degrees, 
stopping at 75 degrees because of pain. The Veteran could 
rotate 40 degrees bilaterally at the waist with minimal 
symptoms. He stopped at 40 degrees because of pain. The motor 
and sensory examinations of the lower extremities were 
grossly normal. X-ray images of the lumbar spine showed 
degenerative disease of the lumbosacral spine with residuals. 
The diagnosis was degenerative joint disease of the 
thoracolumbar spine.

A July 2005 VA examination report shows that the Veteran 
reported daily low back pain. He denied any associated 
symptoms of numbness, weakness, bladder complaints, bowel 
complaints or erectile dysfunction. He denied any 
incapacitating episodes. On physical examination, the 
Veteran's range of motion of the lumbar spine was as follows: 
forward flexion to 20 degrees; backward extension to 0 
degrees; lateral flexion to 5 degrees bilaterally; and 
rotation to 5 degrees bilaterally. The Veteran stopped his 
range of motion when he had pain. There was no evidence of 
fatigue, weakness, or lack of endurance. Limitation was 
secondary to pain and repetitive motion did not increase loss 
of range of motion. The examiner stated that it would be mere 
speculation to attempt to estimate any additional loss of 
range of motion with a flare-up. There was no evidence of 
spasm, weakness, tenderness, postural abnormalities or fixed 
deformity. Neurological examination was entirely within 
normal limits and no intervertebral disk syndrome was found 
on examination. The diagnosis was arthritis of the thoracic 
and lumbar spine.

A June 2007 VA examination report notes that the Veteran had 
a stroke and experienced aphasia; therefore, his wife 
reported his symptoms. The Veteran, through his wife, 
reported continued lumbar spine pain with no flare-ups or 
incapacitating episodes (as defined by VA regulation). The 
Veteran denied bowel or bladder incontinence but alleged left 
leg radiation of pain, weakness and tingling with stiffness 
and spasms. The examiner noted that the Veteran used a 
wheelchair secondary to his stroke. On physical examination, 
no ankylosis, muscle spasm, tenderness or guarding was 
present. Straight leg raising test was negative and there 
were no non-organic physical signs observed. Motor function 
was slightly impaired but muscle tone was normal with no 
evidence of atrophy. The Veteran could flex to 50 degrees 
with pain at 50 degrees; he stated that he could not bend 
backwards; lateral bending to the right was to 20 degrees 
with pain at 20 degrees; lateral bending to the left was to 
20 degrees with pain at 20 degrees; and, rotation to the left 
and right was to 20 degrees with pain at 20 degrees. With 
repetition of all of the lumbar motions, there was no 
increased loss of motion secondary to pain, weakness or lack 
of endurance. There was no evidence of an abnormal gait. The 
diagnosis was lumbar spine degenerative joint disease.

In summary, the relevant evidence shows that the Veteran's 
thoracolumbar spine disability is manifested by significant 
limitation of motion. However, there is no evidence of 
ankylosis (the June 2007 VA examination report contains a 
finding of no ankylosis of the thoracolumbar spine), much 
less unfavorable ankylosis of the entire thoracolumbar spine. 
Additionally, there is no evidence of incapacitating episodes 
(as defined by VA regulation) as the Veteran has not reported 
(nor does the record reflect) that bedrest has been 
prescribed by a physician. Thus, the Board finds that a 
disability rating in excess of 40 percent is not warranted 
for the Veteran's thoracolumbar spine disability either under 
the general formula for rating diseases and injuries of the 
spine or the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra; with respect to both the cervical and the 
thoracolumbar spine disabilities; however, a higher rating is 
not warranted under these provisions for either disability as 
the ranges of motion as documented in the examination reports 
reflect consideration of pain on motion and the examination 
reports reflect that there is no additional loss of joint 
function resulting from fatigue, incoordination, or lack of 
endurance. Moreover, with respect to the Veteran's 
thoracolumbar spine disability, a rating in excess of 40 
percent is not warranted as the Veteran is currently rated at 
the highest percentage for limitation of motion of the spine. 
The provisions of 38 C.F.R. § 4.40 do not apply when a 
Veteran is already rated at the maximum rating for limitation 
of motion. Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  

Peripheral Neuropathy of the Lower Extremities

The Veteran's bilateral peripheral neuropathy is currently 
rated as 10 percent disabling for each lower extremity under 
Diagnostic Code 8620 for neuritis of the sciatic nerve. 
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve. Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost. Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively. A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy. 38 
C.F.R. § 4.124a, Diagnostic Code 8520. 

The relevant evidence of record with respect to the Veteran's 
bilateral peripheral neuropathy disability includes an August 
2004 VA examination report for diabetes mellitus which noted 
some numbness on the bottom of the Veteran's feet. Other than 
this finding, the neurologic examination was within normal 
limits and examination of the extremities was essentially 
unremarkable. An August 2004 VA examination report of the 
feet noted some numbness of the Veteran's feet on the plantar 
surface.

A July 2005 VA examination report for the spine shows a 
normal neurological examination with equal deep tendon 
reflexes bilaterally and no sensory loss. A July 2005 VA 
examination for diabetes mellitus included a normal 
neurological examination. The only abnormality of the lower 
extremities was a callus on the left foot.

A June 2007 VA examination of the spine noted numbness and 
tingling in the left leg. Motor function of the lower 
extremities was only slightly diminished. Sensory function of 
the lower extremities was impaired, but not absent. The 
diagnoses included lower extremity neuropathy.

In summary, the evidence of record shows, at most, only 
slight sensory and motor impairment to the lower extremities. 
There is no evidence of more than mild paralysis. Therefore, 
the Board finds that a disability rating in excess of 10 
percent for polyneuropathy is not warranted for either lower 
extremity.

Extraschedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the Veteran asserts that he is unemployable because 
of his service-connected cervical spine, thoracolumbar spine, 
and lower extremities disabilities, the record does not 
include any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings. 
The Veteran has not required frequent periods of 
hospitalization for his service-connected disabilities and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings. The evidence reflects that the Veteran is 
significantly disabled by nonservice-connected heart disease 
and stroke. In fact, an October 1994 document from the Social 
Security Administration (SSA) shows that the SSA found the 
Veteran to be completely disabled from an acute myocardial 
infarction. The Board does not doubt that limitation caused 
by neck, back and leg pain has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that referral for a higher 
rating on an extra-schedular basis is denied.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for a 
thoracolumbar spine disability, rated as 40 percent 
disabling; post-traumatic stress disorder (PTSD), rated as 30 
percent disabling; a cervical spine disability, rated as 20 
percent disabling; type II diabetes mellitus, rated as 20 
percent disabling; peripheral neuropathy of the left leg, 
rated as 10 percent disabling; peripheral neuropathy of the 
right leg, rated as 10 percent disabling; and, residuals of a 
left toe fracture, rated as noncompensable. His combined 
disability rating is 80 percent. Thus, he does meet the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a).  The Board must now consider whether the 
Veteran's service-connected disabilities render him unable to 
obtain and retain substantially gainful employment. 
Specifically, there must be a determination that the 
Veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16

In evaluating whether the Veteran's service- connected 
disability precludes substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that substantially 
gainful employment means work which is more than marginal and 
permits the individual to earn a "living wage." The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment. See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991). A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
See Van Hoose v. Brown, 4 Vet. App. 361, (1993).

The record shows that the Veteran is currently unemployed. 
Social Security Administration (SSA) records show that the 
agency determined the Veteran was too disabled to work as of 
October 1994 on account of nonservice-connected 
cardiovascular disease. Specifically, SSA noted that because 
of the Veteran's acute myocardial infarction, he was unable 
to work. Additionally, the Veteran reported at several VA 
examinations that he had to quit working in 1994 after having 
a heart attack. Current medical records show the Veteran also 
had a stroke and experiences aphasia. The June 2007 VA 
examination report shows that the residuals of the Veteran's 
stroke were very significant and made evaluating the Veteran 
difficult.

In short, the record clearly shows that the Veteran is too 
disabled to work on account of his multiple disabilities, 
mainly his nonservice-connected cardiovascular disability and 
residuals of a stroke. The Board finds, therefore, that the 
preponderance of the evidence is against a finding that his 
service-connected disabilities, by themselves, preclude the 
Veteran from obtaining and maintaining all forms of 
substantially gainful employment. Thus, the Board finds 
entitlement to a total disability rating based on individual 
unemployability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a bilateral hip disability, to include 
arthritis, is denied.

A disability rating in excess of 20 percent for arthritis, C-
5 and C-6 with narrowing of C-5 interspace, is denied.

A disability rating in excess of 40 percent for degenerative 
disc disease, arthritis, T-9, T-10 with narrowing of 
interspace curvature, lumbosacral spine, and radiculitis of 
right lower extremity, is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy, left lower extremity, associated with type II 
diabetes mellitus with impotence, early neuropathy, and 
nephropathy with bilateral cataracts, is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy, right lower extremity, associated with type II 
diabetes mellitus with impotence, early neuropathy, and 
nephropathy with bilateral cataracts is denied.

A total disability rating based on individual unemployability 
(TDIU) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


